Citation Nr: 0728548	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-00 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Roanoke, Virginia, which denied the veteran's claim.

The Board notes that an additional issue on appeal, 
entitlement to service connection for a foot disorder was 
granted by the RO in a November 2006 rating decision, thereby 
removing this issue from appellate status.  See Grantham v. 
Brown, 114 F .3d 1156 (1997).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

The veteran's representative argued in the June 2007 hearing 
that evidence submitted in May 2007 contradicts an opinion 
from a February 2006 VA examination where the examiner stated 
that the veteran's current knee disorder stems from a fall 
off a ladder many years after service.  The evidence 
submitted in May 2007 documents emergency treatment following 
the veteran's October 2000 ladder accident reflecting that 
the veteran fell on his left side and the only lower 
extremity injury was to his left ankle, with no mention of 
the right knee.  The evidence in the claims file reveals no 
right knee complaints following this accident until January 
2001.  

Furthermore in addition to the deficiencies pointed out by 
the representative regarding the February 2006 examination, 
including incorrect dates given as to the ladder accident, 
the Board notes that the examination failed to address X-ray 
evidence showing that there were osteoarthritic changes in 
the patellofemoral joint in September 1999 and in September 
2000, prior to the October 2000 accident.  The service 
medical records document treatment for knee injuries in 
service, with records in August 1967 showing treatment for 
trauma to the right patella and tenderness with questionable 
crepitus, minimal edema, although X-rays were within normal 
limits and records showing that in July 1968 the veteran was 
injured playing pushball and was seen for complaints of pain 
in the right knee that persisted through August 1968 and was 
diagnosed as ligament strain.  In light of the injuries to 
the right knee in service and the X-ray evidence of right 
knee arthritis after service, but prior to the October 2000 
accident, another examination is indicated to address whether 
the pre-October 2000 evidence of arthritis is linked to the 
injuries in service.

Finally the representative has also indicated that additional 
evidence should be obtained including any earlier X-rays that 
may be available, in addition to a report from an orthopedic 
examination scheduled for June 22, 2007.  The veteran is 
noted to have indicated that some records of treatment may 
not be available as some were destroyed in a flood in the 
1990's at Franklin and that the doctor who treated him 
shortly after service was deceased.  Nevertheless an attempt 
to obtain these potentially pertinent records should be made.  
In addition, the veteran is noted to have testified that he 
is receiving Social Security, but his testimony was somewhat 
unclear as to whether these were for retirement due to age or 
for disability.  Clarification should be made and if he is 
receiving disability related benefits, these records should 
be obtained.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice pursuant to Dingess, supra.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006) is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish an increased rating and an 
earlier effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  The AOJ must clarify whether the 
veteran is in receipt of Social Security 
disability benefits and if so, should 
take steps to obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  The AOJ should request the veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for his right knee disability.  
The veteran should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained, the AOJ should notify the 
veteran of such and describe the efforts 
used in requesting these records.  

4.  After completion of the above, the 
AOJ must schedule the veteran for an 
orthopedic examination, by an appropriate 
specialist, for the purpose of 
determining the nature and etiology of 
any right knee disability that may be 
present.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  Any indicated tests should 
be accomplished.  The examiner is 
requested to review the pertinent medical 
records, examine the appellant and 
provide a written opinion as to the 
presence, etiology and onset of his right 
knee disorder.  Specifically, the 
examiner is requested to provide an 
opinion as to 1) whether the veteran has 
a current right knee disorder and the 
diagnosis for such; (2) the medical 
probability that any right knee disorder 
is related to service, to include the 
injuries sustained in service.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Upon completion of the above 
requested development, the AOJ should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case that summarizes the pertinent 
evidence and fully cites the applicable 
legal provisions.  They should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



